Supreme Court of Texas
                                ══════════
                                 No. 21-0165
                                ══════════

                  In re Whataburger Restaurants LLC,
                                     Relator

   ═══════════════════════════════════════
           On Petition for Writ of Mandamus
   ═══════════════════════════════════════

                         Argued January 13, 2022

       CHIEF JUSTICE HECHT delivered the opinion of the Court.

       An accelerated appeal from an interlocutory order denying
arbitration under the Federal Arbitration Act (FAA) may be noticed
within 20 days after the order is signed.1 If a party adversely affected by
such an order does not receive notice of it within 20 days, Texas court



       1 See TEX. CIV. PRAC. & REM. CODE § 51.016 (“In a matter subject to the
Federal Arbitration Act (9 U.S.C. Section 1 et seq.), a person may take an
appeal or writ of error to the court of appeals from the judgment or
interlocutory order of a district court, county court at law, or county court
under the same circumstances that an appeal from a federal district court’s
order or decision would be permitted by 9 U.S.C. Section 16.”); 9 U.S.C.
§ 16(a)(1)(C) (“An appeal may be taken from . . . an order . . . denying an
application . . . to compel arbitration . . . .”); TEX. R. APP. P. 28.1(a) (“Appeals
from interlocutory orders (when allowed by statute) . . . are accelerated
appeals.”); Id. R. 26.1(b) (“[I]n an accelerated appeal, the notice of appeal must
be filed within 20 days after the judgment or order is signed . . . .”).
rules outline a procedure for restarting the appellate clock, but “in no
event” may the clock start “more than 90 days after the judgment or
order was signed.”2 We hold that a party who does not receive notice of
the order in time to appeal because of the trial court clerk’s error may
seek review by mandamus. We also hold that the arbitration agreement
at issue here is not illusory, and we direct the trial court to order
arbitration.
                                          I
                                         A
      Nine years ago, in February 2013, Yvonne Cardwell sued her
employer, Whataburger Restaurants LLC, alleging that she had been
injured while working as a dishwasher at its El Paso restaurant two
months earlier when a heavy object fell from an upper shelf and hit her
on the head. Whataburger moved to compel arbitration based on its
mandatory Arbitration Policy.
      The Policy is detailed, covering two single-spaced pages. With
respect to the effect of continued employment, the Policy states:
      All employees, by accepting employment or by continuing
      employment after the implementation of this Policy, shall
      be required to submit any legally recognized claim or
      dispute related to their employment, including workplace
      injury . . . , to arbitration . . . . The duty imposed on both
      [Whataburger] and on employees to arbitrate . . . shall
      continue beyond, and not be affected by, the termination of
      an employee’s employment. . . . An Employee who chooses
      to continue employment for at least thirty (30) days after
      receiving written notice of an amendment or modification
      of the Policy shall be deemed to have consented.


      2   TEX. R. APP. P. 4.2(a)(1); see also TEX. R. CIV. P. 306a(4).




                                         2
With respect to amendments, the Policy states:

      [Whataburger] shall have no right, once the facts giving
      rise to the legally recognized claim or dispute have
      occurred, to unilaterally amend or modify this Policy or
      otherwise avoid its obligation to proceed to arbitration if
      requested to do so in the absence of mutual consent of
      [Whataburger] and the Employee. Whataburger . . . will
      not alter, modify or amend this Policy without first
      providing all employees with 30 days advanced written
      notice.

      Cardwell signed a one-page Acknowledgment Sheet stating that
she had received the Handbook and Policy. The Policy is contained in
the Handbook, which runs 51 pages and lists more than 100 topics in its
table of contents. The Acknowledgment contains the following provision,
which Cardwell initialed:
      EMPLOYEE HANDBOOK: I understand that the
      information provided in the Employee Handbook is
      intended to be used as a guide only. Its provisions are not
      conditions of employment and may be modified, revoked,
      changed or deleted by [Whataburger] at any time with or
      without notice. Nothing in this manual is intended to
      create, nor is it to be construed to constitute, a contract
      between Whataburger and any of its employees.
      I understand my employment with Whataburger is at-will
      and terminable-at-will. . . .
The Acknowledgment also contained the following, Cardwell-initialed
paragraph:
      ARBITRATION: I understand that [Whataburger] will
      submit any legally recognized claim or dispute related to
      employment . . . including    workplace      injury . . . to
      arbitration and by accepting or continuing employment I
      shall be required to submit any legally recognized claims
      or disputes to arbitration.




                                   3
       In her original petition, Cardwell listed 15 reasons why
Whataburger’s Policy is unenforceable. She also filed a lengthy response
to Whataburger’s motion to compel arbitration, arguing that the Policy
is   not    a   valid    agreement,   is       substantively   and   procedurally
unconscionable, and is illusory. She added that the FAA cannot apply
because her employment does not involve interstate commerce and that
applying the FAA would violate the Tenth Amendment to the U.S.
Constitution.
       In August 2013, the trial court denied Whataburger’s motion to
compel arbitration. The court issued “findings of fact” regarding the
costs and expenses associated with arbitration without evidence in the
record to support them. The court also issued “conclusions of law” that
were mostly impertinent, personal disparagements of arbitration in
general.3 The court denied the motion to compel, holding only that the
Policy was unconscionable.
       In October 2014, the court of appeals rejected the trial court’s
unconscionability analysis, reversed its order, and remanded with
instructions to the trial court to grant Whataburger’s motion and order
arbitration.4 But the court of appeals failed to adjudicate cross-points
Cardwell had briefed in support of the trial court’s order. We granted
Cardwell’s petition for review, and, without hearing oral argument,
issued a short per curiam opinion reversing and remanding to the court


       3See Whataburger Rests. LLC v. Cardwell, 446 S.W.3d 897, 907 (Tex.
App.—El Paso 2014) (quoting the trial court’s order), rev’d, 484 S.W.3d 426
(Tex. 2016).
       4   Id. at 913.




                                           4
of appeals to “either address[] Cardwell’s [alternative] arguments or
remand[] the case to the trial court to address them.”5
       On remand, the court of appeals rejected all Cardwell’s remaining
arguments but one: that the Policy was illusory because Whataburger
could revoke it at any time.6 Although the text of the Policy itself was to
the contrary, Cardwell pointed to language in the Acknowledgment that
the Handbook’s provisions could be “modified, revoked, changed or
deleted by [Whataburger] at any time with or without notice” and could
not “be construed to constitute a contract between Whataburger and any
of its employees.” Because the Policy was included in the Handbook,
Cardwell argued that under the language in the Acknowledgment
Sheet, Whataburger had retained the unilateral right to modify the
Policy, rendering it illusory.
       The court declined to resolve the issue and instead remanded the
case to the trial court for two reasons. First, neither party had offered
the entire Handbook into the record, and the court thought that “the
juxtaposition of the [Policy] within the handbook and how it [is] labeled
there[] might . . . show whether the arbitration agreement is a stand-
alone agreement or not.”7 Second, it was unclear to the court of appeals
whether the trial court had passed on the illusoriness issue when it



       5
       Cardwell, 484 S.W.3d at 428; see TEX. R. APP. P. 59.1 (“If at least six
members of the Court so vote, a petition may be granted and an opinion handed
down without oral argument.”).
       Whataburger Rests. LLC v. Cardwell, 545 S.W.3d 73, 81-84 (Tex.
       6

App.—El Paso 2017, no pet.).
       7   Id. at 83.




                                      5
denied Whataburger’s motion to compel initially.8
       The court of appeals’ mandate issued in January 2018.
Whataburger then filed a supplemental motion to compel arbitration
addressing Cardwell’s illusoriness argument. At the conclusion of the
June 2018 hearing, the trial court indicated that it would take the
matter under advisement. A month later—almost five years from the
date of its first order—the trial court denied the motion with a one-
sentence order.
                                           B
       A trial court clerk “shall immediately give notice” to the parties
when a judgment or appealable order is signed.9 The clerk failed to give
Whataburger or Cardwell notice of the order denying the supplemental
motion to compel arbitration. Whataburger’s counsel first learned of the
order in the course of an email exchange with Cardwell’s counsel five
months after it issued—long after the 20-day deadline to appeal. When
a party fails to receive formal notice or acquire actual notice of an
appealable order within 20 days of the order’s being signed, the
appellate deadline can be extended, but to no more than 90 days after
the order was signed.10 By the time Whataburger received notice of the



       8   Id.
       9 TEX. R. CIV. P. 306a(3). In August 2018, Rule 306a(3) required a clerk
to give notice of rulings “by first-class mail.” In December 2021, the Court
invited public comment on a proposed amendment to Rule 306a(3) that would
authorize clerks to give notice “electronically or by first-class mail.” See Misc.
Docket No. 21-9152 (Dec. 7, 2021). The Court anticipates finalizing the
amendments to Rule 306a(3) by May 1, 2022.
       10   TEX. R. CIV. P. 306a(4)-(5); see also TEX. R. APP. P. 4.2(a)(1).




                                           6
trial court’s order, 153 days had passed.
      Eight days after learning of the denial of its supplemental motion
to compel, Whataburger moved for reconsideration. Whataburger also
moved for a determination of the date it received notice of the order. The
court denied the motion to reconsider in May 2019 and issued an order
in June establishing that Whataburger had not received notice of its
order denying the supplemental motion to compel within 90 days of its
issuance. Because the delay had cost Whataburger its right to appeal, it
immediately sought mandamus relief in the court of appeals. Without
hearing oral argument, a divided court denied relief with a
nonsubstantive           opinion   in   January   2021—18    months     after
Whataburger filed its mandamus petition.11 The dissent argued that the
trial court clerk’s failure to give Whataburger notice of the August 2018
order “constitutes an extraordinary circumstance” justifying review by
mandamus.12 The dissent would also have held that the trial court
should be directed to compel arbitration because the Policy is neither
illusory nor ambiguous.13
      Whataburger timely filed a mandamus petition here, and we set
the case for oral argument.
                                          II
      To obtain mandamus relief, Whataburger must show that it lacks




      11   632 S.W.3d 101 (Tex. App.—El Paso 2021, orig. proceeding).
      12   Id. at 104 (Alley, J., dissenting).
      13   Id. at 107.




                                          7
an adequate remedy by appeal.14 The statutory right to appeal an
interlocutory order refusing to compel arbitration15 is ordinarily
adequate. But Whataburger was deprived of that right, first by the trial
court clerk’s failure to give the required notice of the August 2018 order,
and then by the trial court’s refusal to vacate the August 2018 order and
decide Cardwell’s illusoriness challenge anew. An appeal cannot be
adequate when the court prevents a party from taking it.
       Cardwell acknowledges the clerk’s failure to give Whataburger
the required notice of the trial court’s order. But she points out that
equitable principles largely apply in granting mandamus relief,16 and
she argues that Whataburger was not diligent in protecting its rights
because it should have “checked in” with the trial court after the June
2018 hearing to ascertain whether the court had yet ruled.
       We agree with dissenting justice below that “[c]ounsel should
have some right to rely on” the clerk’s duty to give notice of trial court
orders, that we should not “impose a duty on trial counsel to check-in
with a trial court” constantly “to see if an order on an argued motion has
been issued”, and that “Texas has an efficient electronic notification
system for a reason”.17 Moreover, withholding mandamus relief here


       14In re Allstate Indem. Co., 622 S.W.3d 870, 875 (Tex. 2021) (citing In
re Prudential, 148 S.W.3d 124, 135-136 (Tex. 2004)).
       15   See authorities cited supra note 1.
       16 See, e.g., Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex.
1993) (“Although mandamus is not an equitable remedy, its issuance is largely
controlled by equitable principles. One such principle is that equity aids the
diligent and not those who slumber on their rights.” (cleaned up)).
       17   632 S.W.3d at 104 (Alley, J., dissenting).




                                          8
could encourage counsel who learn of a ruling denying arbitration,
despite the clerk’s failure to give notice, to wait to inform opposing
counsel until after the 90-day deadline for seeking relief has passed.
       Furthermore, Whataburger acted promptly to protect its right to
appellate review immediately upon learning of the August 2018 order.
Within eight days, Whataburger filed motions in the trial court to
reconsider and for a judicial determination of its notice date, and it
sought mandamus relief in the court of appeals within a few weeks of
those motions’ being denied.
       We hold that Whataburger has demonstrated that it lacks an
adequate appellate remedy because the clerk’s failure to give notice of
the trial court’s order deprived it of that remedy,18 and Whataburger did
not sleep on its rights.
                                     III
       To obtain mandamus relief, Whataburger must also show that the
denial of its motions to compel arbitration was a clear abuse of the trial
court’s discretion. “A trial court that refuses to compel arbitration under
a valid and enforceable arbitration agreement has clearly abused its
discretion.”19 Cardwell argues that the Policy is an illusory agreement,
and therefore invalid and unenforceable, because properly interpreted,


       18  Before an interlocutory appeal from an order refusing to compel
arbitration under the FAA was created by statute, we held that “mandamus
[is] the appropriate remedy [to obtain review] since otherwise the very subject
of the appeal—the right to arbitrate, as contracted for by the parties—would
be rendered illusory.” In re Reece, 341 S.W.3d 360, 374-375 (Tex. 2011) (citing
Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992)).
        In re 24R, Inc., 324 S.W.3d 564, 566 (Tex. 2010) (quoting In re Odyssey
       19

Healthcare, Inc., 310 S.W.3d 419, 422 (Tex. 2010)).




                                      9
it allows Whataburger unilaterally to terminate her right to arbitration
at any time. Whataburger disagrees.
       “Arbitration agreements are interpreted under traditional
contract principles.”20 The plain language controls,21 “[w]ords must be
construed ‘in the context in which they are used,’”22 and we will
“examine and consider the entire writing in an effort to harmonize and
give effect to all the provisions of the contract so that none will be
rendered meaningless.”23 “No single provision taken alone will be given
controlling effect; rather, all the provisions must be considered with
reference to the whole instrument.”24
                                         A
       The one-page Acknowledgment Cardwell signed recites:
       I have been provided with copies of . . . [Whataburger’s]
       Employee Handbook [and] Arbitration Policy . . . . I
       understand that it is my responsibility to read and comply
       with all processes set forth in the policy . . . . I also
       understand that this information is intended to be used as
       a guide only.

Part of the text that follows is captioned “Employee Handbook”. We


       20  J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex. 2003)
(collecting cases).
        Wagner v. Apache Corp., 627 S.W.3d 277, 285 (Tex. 2021) (citing J.M.
       21

Davidson, Inc., 128 S.W.3d at 229).
       22Sundown Energy LP v. HJSA No. 3, L.P., 622 S.W.3d 884, 888 (Tex.
2021) (quoting URI, Inc. v. Kleberg County, 543 S.W.3d 755, 764 (Tex. 2018)).
       23 J.M. Davidson, Inc., 128 S.W.3d at 229 (citing Universal C.I.T. Credit
Corp. v. Daniel, 243 S.W.2d 154, 158 (Tex. 1951)); see also Wagner, 627 S.W.3d
at 285.
       24   J.M. Davidson, Inc., 128 S.W.3d at 229 (collecting cases).




                                        10
quoted the pertinent portion above. Importantly, it states:
      “the information provided in the Employee Handbook is intended
       to be used as a guide only”;

      the Handbook’s “provisions are not conditions of employment and
       may be modified, revoked, changed or deleted by [Whataburger]
       at any time with or without notice”; and

      “employment with Whataburger is at-will and terminable-at-
       will”.

       Cardwell argues that these references suggest that the
Arbitration Policy is only information in, or a provision of, the Handbook
that is not contractual and can be changed by Whataburger at any time
without notice, rendering Whataburger’s promise to arbitrate illusory.
But the text just below captioned “Arbitration”, also quoted above, states
that Whataburger “will submit any legally recognized claim or dispute
related to . . . workplace injury . . . to arbitration and by accepting or
continuing employment I shall be required to submit” claims to
arbitration also.
       Cardwell likens this case to J.M. Davidson, Inc. v. Webster, where
we concluded that an arbitration agreement was ambiguous.25 There,
employee Webster signed a one-page document, the first paragraph of
which provided that Webster and the company were “mutually
agree[ing] and contract[ing] that any and all claims, disputes or
controversies . . . [would] be exclusively and finally settled by binding
arbitration”.26 Neither this paragraph nor any other language in the


       25   128 S.W.3d at 230-231.
       26   Id. at 225.




                                     11
document addressed the company’s ability to modify the arbitration
agreement specifically, but a line at the end of the document stated that
the company “reserve[d] the right to unilaterally abolish or modify any
personnel policy without prior notice.”27 After reciting the familiar
principles of contract construction, we said that “we [could not] give the
arbitration agreement a definite or certain legal meaning” because it
was unclear whether the company’s unilateral right to abolish or modify
personnel policies included the arbitration agreement.28
       Here we can give the Policy a definite legal meaning. The Policy
text itself, quoted earlier, which Cardwell concedes is not illusory,
contains detailed restrictions on Whataburger’s ability to change the
Policy. It states that Whataburger “shall have no right, once the facts
giving rise to the legally recognized claim or dispute have occurred, to
unilaterally amend or modify [the] Policy or otherwise avoid its
obligation to proceed to arbitration”. It also prohibits Whataburger from
“alter[ing], modify[ing] or amend[ing] [the] Policy without first
providing all employees with 30 days advanced written notice.” In In re
Halliburton Co., we concluded that a policy with similar restrictions on
the company’s ability to modify or revoke it was not illusory.29



       27   Id. at 226.
       28   Id. at 229.
       29 80 S.W.3d 566, 570 (Tex. 2002). Halliburton’s policy stated that no
amendment would apply to a dispute that Halliburton already had actual
notice of on the date of amendment, that Halliburton could not terminate the
policy with respect to a dispute that arose prior to the date of termination, and
that Halliburton would give employees ten days’ notice before terminating the
policy. Id. at 569-570.




                                       12
       The interpretation Cardwell advances is plausible only if one
reads each snippet of text she points to in isolation. But “[c]ontext
matters when interpreting a contract”.30 Although the Policy is
physically contained in the Handbook, the Policy does not reference or
incorporate    the   Handbook’s      other   provisions.    The   Handbook’s
introduction distinguishes between the Policy and the rest of its
provisions and makes clear that the Policy is an exception to the general
rule that the Handbook is merely a guide subject to revision by
Whataburger. For example, the introduction states that “with the
exception of the mutual binding obligations of Company and Employee
in the mandatory Arbitration Policy herein,” the Handbook is not a
contract. The introduction also distinguishes between the Policy and the
rest of the Handbook when discussing Whataburger’s right to make
changes. One sentence provides that “unless expressly stated otherwise
herein”, Whataburger can change the Handbook without notice. Section
2.01 of the Arbitration Policy is a place inside the Handbook that
expressly states otherwise. Just a few sentences later, the introduction
clarifies again that “the mandatory Arbitration Policy herein will not be
changed except in accordance with paragraph 2.01”.31
       The structure of the Acknowledgment also refutes Cardwell’s



       30Barrow-Shaver Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471,
513 (Tex. 2019) (Guzman, J., concurring and dissenting) (citing TGS-NOPEC
Geophysical Co. v. Combs, 240 S.W.3d 432, 441 (Tex. 2011)).
       31 See In re 24R, Inc., 324 S.W.3d 564, 567-568 (Tex. 2010) (rejecting an
illusoriness challenge based on language in the employee manual where the
manual recognized the existence of the arbitration agreement, but the
agreement was a stand-alone contract that did not incorporate the manual).




                                      13
argument. The Acknowledgment recites the documents Cardwell was
provided, listing the Policy separately from the Handbook. Separate
parts of the Acknowledgment address the Handbook and the Policy.
With one exception, the references to information and provisions being
modified by Whataburger are located solely under the “Employee
Handbook”        heading.     There     is   one   stray   reference    to
“information . . . [being] used as a guide only”, but when viewed in the
context of the entire Acknowledgment and together with the Policy
itself, that lone reference does not render the Policy ambiguous with
respect to the limits on Whataburger’s ability to make changes to it.
                                       B
      Cardwell makes a different argument regarding the text
following the Arbitration heading. After restating Whataburger’s
obligation to arbitrate, the text states that “by accepting or continuing
employment”, an employee “shall be required to submit” her claims to
arbitration. Cardwell argues that this language conditions the parties’
promises to arbitrate on Cardwell’s continued, at-will employment and
that the existence of that condition renders the parties’ promises
illusory. At oral argument, counsel pointed to our decision in In re
Halliburton Co. for support. But in Halliburton, we upheld an
arbitration policy when a notice that employees received about it
contained similar language.32
      In that case, Halliburton sent a notice to its employees that it was
adopting a new mandatory arbitration program for workplace disputes.



      32   See 80 S.W.3d at 568-570.




                                       14
We paraphrased the notice as “inform[ing] employees that by continuing
to work after January 1, 1998, they would be accepting the new
program.”33 Halliburton’s brief on the merits quoted the notice language
as follows:
       If you choose to accept employment or continue your
       employment with any Halliburton company, you will have
       agreed to all provisions under the Dispute Resolution
       Program. This includes the requirements under the
       Program that any legal dispute between you and your
       employer be submitted to final and binding arbitration.34

After the program took effect, Halliburton demoted at-will employee
Myers, Myers sued, and litigation ensued over Halliburton’s motion to
compel arbitration.35
       The court of appeals held that the notice language rendered
Halliburton’s promise to arbitrate illusory, but we disagreed.36 We
explained that where the effectiveness of an agreement is “dependent on
the at-will employee’s continued employment”, the agreement is illusory
because one side can “avoid performance simply by terminating the
employment relationship”.37 But the notice language did not have that

       33   Id. at 568.
       34Relator’s Brief on the Merits at 3-4, In re Halliburton Co., 80 S.W.3d
566, 569 (Tex. 2002) (No. 00-1206).
       35   Halliburton, 80 S.W.3d at 567.
       36   Id. at 569-570.
       37Id. at 569 (discussing Light v. Centel Cellular Co., 883 S.W.2d 642,
645-646 (Tex. 1994)); see also In re 24R, Inc., 324 S.W.3d 564, 567 (Tex. 2010)
(“A promise is illusory if it does not bind the promisor, such as when the
promisor retains the option to discontinue performance.” (citing Mann
Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 849 (Tex.




                                       15
effect. It did not make “the Program . . . dependent on continuing
employment. Instead, [the Program] was accepted by [Myers’]
continuing [his] employment” after receiving the notice.38
       The language Cardwell points to in the Acknowledgment is
substantially the same as the language in Halliburton, and it mirrors
the acceptance language in the Policy itself. In the Acknowledgment,
Whataburger’s promise to arbitrate is followed immediately by the
language providing that “by accepting or continuing employment”, an
employee will “be required to submit . . . claims . . . to arbitration” too.
The language of section 2.01 just reverses that order. It starts by stating
that “[a]ll employees, by accepting employment or by continuing
employment after the implementation of this Policy,” will be required to
arbitrate any dispute in accordance with the Policy. Then the very next
sentence contains Whataburger’s reciprocal promise to arbitrate, which
provides consideration for Cardwell’s promise to arbitrate.39 A few
sentences later, the Policy clarifies that the agreement to arbitrate is
not dependent on Cardwell’s employment status because the agreement
extends beyond the end of the employment relationship: “The duty
imposed on both the Company and on employees to arbitrate all legally


2009))); J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 228 (Tex. 2003) (“At-
will employment does not preclude formation of other contracts between
employer and employee, so long as neither party relies on continued
employment as consideration for the contract.” (citing Light, 883 S.W.2d at
645)).
       38   Halliburton, 80 S.W.3d at 569.
       39  See 24R, Inc., 324 S.W.3d at 566 (“Mutual agreement to arbitrate
claims provides sufficient consideration to support an arbitration agreement.”
(citing In re U.S. Home Corp., 236 S.W.3d 761, 764 (Tex. 2007))).




                                       16
recognized claims or disputes arising from the employment relationship
shall continue beyond, and not be affected by, the termination of an
employee’s employment.”
       We hold that Whataburger’s Policy is not illusory.
                         *       *       *       *       *
       “Federal and state policies favor arbitration for its efficient
method of resolving disputes . . . .”40 Protracted litigation over the
validity of an arbitration agreement thwarts those policies. This case
has been in litigation more than nine years, without Cardwell’s injury
claim once being heard. For both sides, the availability of arbitration
should have been resolved long before now.41
       In the extraordinary circumstances presented, mandamus relief
is available to correct the trial court’s denial of Whataburger’s
supplemental motion to compel arbitration and its motion for
reconsideration of that ruling. Because Whataburger’s Policy is not
illusory, the trial court clearly abused its discretion by refusing to
compel arbitration.
       We conditionally grant Whataburger’s petition for a writ of

       40   Rachal v. Reitz, 403 S.W.3d 840, 842 (Tex. 2013) (citations omitted).
       41 Texas appellate courts should not again be presented with a case in
which a court of this State has prevented a party from taking an appeal to
which the party has a clear right. If such a case does again arise, its nature
and context will determine the scope of the relief. Because this case involves
arbitration, claimed deprivations of which we traditionally addressed via
mandamus, and because of the unusually elongated procedural history, we
have addressed the merits directly as a matter of judicial economy rather than,
for example, directing the court of appeals to first address the case on the
merits.




                                        17
mandamus and direct the trial court to promptly issue an order
compelling arbitration of Cardwell’s claims. We are confident the trial
court will comply. The writ will issue only if it fails to do so.



                                          Nathan L. Hecht
                                          Chief Justice

OPINION DELIVERED: April 22, 2022




                                     18